Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election without traverse of Group II, claims  8-12, and the species (H), feline species, in the reply filed on August 12, 2022 is acknowledged.
 
Claims 1-7 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 8-12 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 





Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):

 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depend. The claims 9-12 which depend on  8.  These claims  is directed a composition comprising  a pharmaceutical carrier and  effective amount of carboxylesterase hydrolase.    To whom it administered  does not give distinct patentability   to the composition. Therefore  claims 9-12 do not carry any distinct   patentability  from that of claim 8 composition. .Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Maddaloni et al. (WO 2020/087005 A1; cited on Form PTO-892; hereafter “Maddaloni”).
Claims  are drawn to a composition comprising  pharmaceutical carrier and  effective amount of carboxylesterase hydrolase enzyme.
Maddaloni discloses a method of treating a subject for pesticide exposure, the method comprising delivering a bee bread to a subject in need thereof to reduce the active amount of one or more insecticides, and wherein the insecticide is a pyrethroid or synthetic pyrethroid (p. 3, lines 21-27; claim 26). Maddaloni discloses a composition comprising  the bee bread comprises bee bread and one or more purified recombinant carboxyltransferases (p. 2, lines 16-18; claim 6) and the recombinant carboxylesterase enzymes are enzymes that catalyze the hydrolysis of carboxylic esters (p. 20, lines 20-21). Maddaloni discloses a “subject” is a member of the Apidae family of bees (p. 13, line 12) and can also refer to a mammal, including a human being, and animals (e.g., arthropods, vertebrates, amphibians, fish, mammals, e.g., cats, dogs, horses, pigs, cows, sheep, rodents, rabbits, squirrels, bears, primates (e.g., chimpanzees, gorillas, and humans) (paragraph bridging pp. 15-16).
Therefore, Maddaloni anticipates claims 8-12 as written.
Claim Rejections – Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 and 13-18, respectively, filed on September 27, 2021 in copending Application No. 17/520849. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 8-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-12 , respectively, filed on August 26, 2021 in copending Application No. 17/237,193. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Claims 8-12 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652